Citation Nr: 0902700	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-00 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for respiratory cancer, 
to include as due to Agent Orange exposure.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a respiratory 
disability, to include as manifested by colds.

6.  Entitlement to service connection for a gastrointestinal 
condition, to include as manifested by indigestion.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a skin condition, to include skin cancer, to 
include as due to Agent Orange exposure.

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disability, also claimed as 
memory loss and night sweats.

9.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active service from July 1967 to February 
1969.  He had duty in Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the RO that denied the veteran's claims.  The 
veteran filed a timely appeal of these determinations to the 
Board.

The issues of whether new and material evidence has been 
received to reopen the veteran's claims of entitlement to 
service connection for a skin condition, to include skin 
cancer, a psychiatric disability, also claimed as memory loss 
and night sweats, and a back condition, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran is not shown to have prostate cancer, a 
respiratory cancer, bilateral hearing loss, tinnitus, a 
respiratory disability manifested by colds, or a 
gastrointestinal disability manifested by indigestion, due to 
any event or incident of service.  

2.  Gastroesophageal reflux disorder (GERD) is not shown to 
have had its onset in service or for many years thereafter, 
nor is this condition otherwise shown to be due to any event 
or incident of his period of active service. 


CONCLUSION OF LAW

The veteran does not have prostate cancer, a respiratory 
cancer, bilateral hearing loss, tinnitus, a respiratory 
disability manifested by colds, or a gastrointestinal 
disability manifested by indigestion, including GERD, that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence VA will seek to provide, and the 
information and evidence the claimant is expected to provide.  

Here, the RO, in letters dated in August and October 2003, 
and January 2007, provided the veteran with the notice 
required under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).  
The veteran was also generally notified of the types of 
evidence VA would assist him in obtaining and informed him 
that he should send information or evidence relevant to the 
claims to VA.  In addition, the RO provided notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding the claims, and also informed 
the veteran of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical records, VA examination 
reports, records from the Social Security Administration, and 
written statements submitted by the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as cancer, a presumption 
of service connection arises if the disease is manifested to 
a degree of 10 percent within a year following discharge from 
service.  38 C.F.R. § 3.307, 3.309.  Additionally, veteran's 
who served in country in Vietnam are presumed to have been 
exposed to Agent Orange and certain disorders, including 
prostate cancer, respiratory cancers, and specific skin 
disorders may be presumed to have been incurred in service 
where later manifested within certain conditions.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the veteran seeks service connection for prostate 
cancer, a respiratory cancer, bilateral hearing loss, 
tinnitus, a respiratory disability manifested by colds, and a 
gastrointestinal disability manifested by indigestion.  

The medical records in this case consist of the veteran's 
service records, post-service medical treatment records, VA 
examinations, and records associated with a disability award 
from the Social Security Administration.  

The veteran's service medical records are silent with respect 
to all of the veteran's claimed disabilities.  

After service, the veteran was afforded a VA examination 
dated in August 1997.  The examiner noted that the veteran 
complained of hearing loss.  The examiner noted no history of 
ringing in the ears or eye problems.  There was also no 
history of asthma, emphysema, pneumonia, acute or chronic 
bronchitis, tuberculosis, chronic cough, sarcoidosis, ulcer 
disease, colon problems, bleeding with bowel movements, 
nausea, or vomiting.  The examiner also noted no history of 
cancer or arthritis.  After a thorough examination, the 
veteran was diagnosed with skin lesions and low back pain.  
He was, however, not indicted to have any hearing disability, 
cancer, respiratory disability, or gastrointestinal 
condition.

Medical treatment notes dated after the 1997 VA examination 
also do not indicate any hearing disability, cancer, or 
respiratory disability.  And a chest x-ray conducted in July 
2002 indicted that the lungs were clear.  These records do, 
however, indicate a diagnosis of gastroesophageal reflux 
disorder.  The medical records do not indicate that the 
veteran's GERD is related to his active military service.  

The records associated with the veteran's Social Security 
disability award almost exclusively relate to his back.  A 
review of these records does not indicate any diagnosis or 
treatment for the veteran's claimed disabilities listed 
above.  

Finally, the veteran was afforded a VA examination dated in 
August 2003.  The examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination and report.  The veteran reported complaints of 
hearing loss and ringing in his ears, coughing with mucus 
tinged with blood, shortness of breath, frequent urination, 
and bleeding in his urine, among other things.  A chest x-ray 
dated in July 2003 was noted  to reveal clear lungs without 
mediastinal abnormalities.  No prostate biopsy was indicated 
in the record.  After examination, the examiner stated that a 
diagnosis of respiratory and prostate cancer was not 
substantiated.  The examiner did not indicate that the 
veteran had any hearing disability, other respiratory 
disability, or gastrointestinal condition. 

Based on the foregoing, the Board finds that the claims must 
be denied.  The veteran's medical records do not indicate a 
diagnosis of any cancer, hearing loss, tinnitus, or 
respiratory disability.  And without a current diagnosis, a 
claim of service connection for any such condition cannot be 
sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's GERD, noted in the veteran's VA 
treatment records, has not been indicated to be connected to 
his military service.  It is first shown years post-service.

The Board finds that the evidence is against service 
connection for prostate cancer, a respiratory cancer, 
bilateral hearing loss, tinnitus, a respiratory disability 
manifested by colds, or a gastrointestinal disability to 
include GERD.  In reaching this conclusion, the Board notes 
that it is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by 
the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

In this regard, the Board notes that the veteran has not been 
afforded a VA examination in order to address whether the 
veteran has hearing loss, tinnitus, or a gastrointestinal 
disability and, if so, whether such disabilities are related 
to his service.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The evidence of a link between current disability 
and service must be competent, and the veteran is required to 
show some causal connection between his disability and his 
military service.  Wells v. Principi, 326 F.3d 1381, 1338 
(Fed. Cir. 2003).  A disability alone is not enough.  Id.  

In this case, the record does not contain a diagnosis of 
hearing loss or tinnitus.  In addition, while the veteran was 
diagnosed GERD, there is no medical evidence indicating that 
this condition is related to the veteran's active duty 
service.  38 C.F.R. § 3.159(c)(4); see also Wells v. 
Principi, 326 F.3d 1381 (2003); Charles v. Principi, 16 Vet. 
App. 375 (2002).  The Board therefore concludes that further 
VA examination of the veteran for these disabilities is not 
necessary in this case.  


ORDER

Service connection for prostate cancer, to include as due to 
Agent Orange exposure, is denied.

Service connection for respiratory cancer, to include as due 
to Agent Orange exposure, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a respiratory disability, to include 
as manifested by colds, is denied.

Service connection for a gastrointestinal condition, to 
include as manifested by indigestion, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the issues of whether new and material evidence has been 
received to reopen the veteran's claims of entitlement to 
service connection for a skin condition, to include skin 
cancer, a psychiatric disability, also claimed as memory loss 
and night sweats, and a back condition, must be remanded for 
further action.  

In this regard, the Board notes that when a veteran files a 
claim with VA, VA is required to assist the veteran in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c).  This assistance 
requires, in part, that VA specifically inform the veteran 
and his representative regarding:  (1) information and 
evidence not of record that is necessary to substantiate the 
claim; (2) information and evidence that VA will seek to 
provide; and (3) information and evidence the claimant is 
expected to provide.    See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

It is noted that at essentially the time this case was being 
sent to the Board, and after the last submission of evidence, 
the case of Kent v. Nicholson, 20 Vet. App. 1 (2006) was 
decided.  It is specific to requests to reopen a previously 
denied claim, and directs that the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Such notice has not been provided in 
this case. 

Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this case, while the veteran was provided VCAA notice with 
respect to the service connection elements of his skin and 
psychiatric claims.  He was not, however, sent notice of the 
service connection elements of his back claim, nor was he 
informed of the criteria needed to reopen any of his 
previously denied claims.  

The Board therefore reluctantly concludes that these issues 
should be remanded so that the veteran may be afforded 
proper notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b), to also include notice that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if the claim is granted and an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The AMC/RO should send the veteran 
and his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Kent, supra as 
to the remaining issues.  

2.  After completion of the foregoing, and 
after undertaking any further development 
deemed necessary, the AMC/RO should 
readjudicate the issues on appeal, in light 
of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should furnish to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity for 
response thereto.  This will cure any 
potential problems under Sanders, supra.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


